

Exhibit 10.1


SECURITIES PURCHASE AGREEMENT


THIS SECURITIES PURCHASE AGREEMENT (“Agreement”) is made as of the ____ day of
__________, 2011, by and among Emerald Dairy Inc., a Nevada corporation, with an
address at 11990 Market Street, Suite 205, Reston, VA 20190 (the “Company”), and
the Investors set forth on the signature pages affixed hereto (each an
“Investor” and collectively the “Investors”).


Recitals:


A.           The Company and the Investors are executing and delivering this
Agreement in connection with an offering of securities of the Company (the
“Offering”), in reliance upon the exemption from securities registration
afforded by the provisions of Section 4(2) of the Securities Act of 1933, as
amended (the “1933 Act”), and/or Regulation D promulgated thereunder
(“Regulation D”); and


B.           The Investors wish to purchase from the Company, and the Company
wishes to sell and issue to the Investors, in one or more Closings to occur on
or prior to October 31, 2011 (provided an initial Closing (as defined below) has
been consummated on or before September 23, 2011), upon the terms and conditions
stated in this Agreement, convertible promissory notes in an aggregate principal
amount of up to $500,000, with an interest rate of fifteen percent (15%) per
annum, scheduled to mature on the one-year anniversary of their date of issuance
(the “Notes”), in substantially the form attached hereto as Exhibit A; and


C.           Pursuant to its terms, not more than $500,000 of Notes (the
“Maximum Loan Amount”), may be purchased and sold in this Offering; and


 D.          The Notes will be secured by a pledge of up to 500,000 shares of
the Common Stock of the Company (assuming all $500,000 in principal amount of
Notes are sold hereunder, or such lesser pro rata portion thereof if less than
$500,000 in principal amount of Notes are sold hereunder) (the “Pledged
Shares”), which are beneficially owned by Yang Yong Shan, the Company’s Chief
Executive Officer (the “Pledgor”), pursuant to the Pledge Agreement (the “Pledge
Agreement”), in substantially the form attached hereto as Exhibit B.


In consideration of the mutual promises made herein and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:


1.           Definitions.  In addition to those terms defined above and
elsewhere in this Agreement, for the purposes of this Agreement, the following
terms shall have the meanings set forth below:


“Affiliate” means, with respect to any Person, any other Person which directly
or indirectly through one or more intermediaries Controls, is controlled by, or
is under common Control with, such Person.
 
 
- 1 -

--------------------------------------------------------------------------------

 

“Business Day” means a day, other than a Saturday or Sunday, on which banks in
New York City are open for the general transaction of business.


“Commission” or “SEC” means the United States Securities and Exchange
Commission.


“Common Stock” means the Company’s common stock, par value $0.001 per share, and
any securities into which the common stock may be reclassified.


“Company’s Knowledge” means the actual knowledge of the executive officers (as
defined in Rule 405 under the 1933 Act) of the Company, after due inquiry.


“Confidential Information” means trade secrets, confidential information and
know-how (including but not limited to ideas, formulae, compositions, processes,
procedures and techniques, research and development information, computer
program code, performance specifications, support documentation, drawings,
specifications, designs, business and marketing plans, and customer and supplier
lists and related information).


“Control” (including the terms “controlling”, “controlled by” or “under common
control with”) means the possession, direct or indirect, of the power to direct
or cause the direction of the management and policies of a Person, whether
through the ownership of voting securities, by contract or otherwise.


“Conversion Shares” means the shares of Common Stock to be issued upon any
conversion of the Notes.


“Interest” means interest on the Loan Amount, at a rate of fifteen percent (15%)
per annum.


“Intellectual Property” means all of the following: (i) patents, patent
applications, patent disclosures and inventions (whether or not patentable and
whether or not reduced to practice); (ii) trademarks, service marks, trade
dress, trade names, corporate names, logos, slogans and Internet domain names,
together with all goodwill associated with each of the foregoing; (iii)
copyrights and copyrightable works; (iv) registrations, applications and
renewals for any of the foregoing; and (v) proprietary computer software
(including but not limited to data, data bases and documentation).


“Loan Amount” means up to a maximum of $500,000.


“Loan Origination Fee” means up to 50,000 shares of the Company’s Common Stock
(assuming all $500,000 in principal amount of Notes are sold hereunder, or such
lesser pro rata portion thereof if less than $500,000 in principal amount of
Notes are sold hereunder), as further described in Section 3(e) hereof.
 
 
- 2 -

--------------------------------------------------------------------------------

 

“Loan Origination Shares” means the shares of the Company’s Common Stock issued
as the Loan Origination Fee.


“Material Adverse Effect” means a material adverse effect on (i) the assets,
liabilities, results of operations, condition (financial or otherwise),
business, or prospects of the Company and its Subsidiaries taken as a whole, or
(ii) the ability of the Company to perform its obligations under the Transaction
Documents.


“Notes” has the meaning set forth in the Recitals above.


“Person” means an individual, corporation, partnership, limited liability
company, trust, business trust, association, joint stock company, joint venture,
sole proprietorship, unincorporated organization, governmental authority or any
other form of entity not specifically listed herein.


“Pledge Agent” means Legend Merchant Group, Inc.


“Pledge Agreement” has the meaning set forth in the Recitals above.


“Pledged Shares” has the meaning set forth in the Recitals above.


“Pledgor” has the meaning set forth in the Recitals above.


“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened.


“SEC Filings” has the meaning set forth in Section 4.6.


“Securities” means the Notes, the Conversion Shares, and the Loan Origination
Shares.


“Subsidiary” of any Person means another Person, an amount of the voting
securities, other voting ownership or voting partnership interests of which is
sufficient to elect at least a majority of its Board of Directors or other
governing body (or, if there are no such voting interests, 50% or more of the
equity interests of which) is owned directly or indirectly by such first Person.


“Transaction Documents” means this Agreement, the Notes, the Pledge Agreement,
and certain other papers, agreements, documents, instruments and certificates
necessary to carry out the purposes thereof.


“1933 Act” has the meaning set forth in the Recitals above.


“1934 Act” means the Securities Exchange Act of 1934, as amended, or any
successor statute, and the rules and regulations promulgated thereunder.
 
 
- 3 -

--------------------------------------------------------------------------------

 

2.           Purchase and Sale of Notes.  Subject to the terms and conditions of
this Agreement, at each Closing (as defined in Section 3(a) below), the
applicable Investors shall severally, and not jointly, purchase, and the Company
shall sell and issue to such Investors, Notes in the respective amounts set
forth opposite the Investors’ names on the signature pages attached hereto in
exchange for payment by each Investor of its pro rata share of the Loan Amount;
provided, however, that not more than $500,000 of Notes, in the aggregate, shall
be purchased in this Offering.


3.           Closing.


(a)           At each closing (“Closing”), provided each of the conditions set
forth in Section 6 hereof have been satisfied or waived by the appropriate party
or parties, (i) the participating Investors shall deliver, or cause to be
delivered, their pro rata share of the Loan Amount to the Company, in
immediately available funds, and (ii) the Company shall deliver, or cause to be
delivered, to each participating Investor a copy of such Investor’s Note.  For
the purposes hereof, the date a Closing actually takes place shall be referred
to as the “Closing Date.”  The Closing(s) shall take place at the offices of
Blank Rome LLP, 405 Lexington Ave., New York, NY 10174, or at such other
location and on such other date as the Company and the Investors shall mutually
agree.


(b)           The Company shall have the right to conduct multiple Closings;
provided, however, that (i) at the first Closing, which must take place on or
before September 23, 2011, (ii) any Investor making an investment in the Notes
shall become a party to this Agreement and the additional Transaction Documents,
as applicable, (iii) any additional Closing(s) shall occur on or prior to
October 31, 2011, and (iv) the Company shall not have the right to receive an
aggregate investment in connection with this Offering of more than the Maximum
Loan Amount.


(c)           The Company will use commercially reasonable efforts to deliver
original Notes to the applicable Investors promptly following any Closing.


(d)           Following any Closing, the Company shall use commercially
reasonable efforts to insure that the Pledgor delivers the appropriate number of
Pledged Shares into the custody of the Pledge Agent as provided in the Pledge
Agreement.


(e)           The Company will use commercially reasonable efforts to deliver
the appropriate number of Loan Origination Shares to each participating
Investor, on a Pro Rata Basis, promptly following any Closing.  For the purpose
of this Agreement, “Pro Rata Basis” means such number of the Loan Origination
Shares equal to the product of (i) the aggregate number shares of Common Stock
comprising the Loan Origination Fee and (ii) the quotient of (x) the principal
amount of the Investor’s Note acquired in the Offering and (y) $500,000.


4.           Representations and Warranties of the Company.  The Company hereby
represents and warrants to the Investors that, except as set forth in the
schedules delivered herewith (collectively, the “Disclosure Schedules”):
 
 
- 4 -

--------------------------------------------------------------------------------

 
 
4.1           Organization, Good Standing and Qualification.  Each of the
Company and its Subsidiaries is a corporation duly organized, validly existing
and in good standing under the laws of the jurisdiction of its incorporation and
has all requisite corporate power and authority to carry on its business as now
conducted and to own its properties.  Each of the Company and its Subsidiaries
is duly qualified to do business as a foreign corporation and is in good
standing in each jurisdiction in which the conduct of its business or its
ownership or leasing of property makes such qualification or leasing necessary
unless the failure to so qualify has not had and could not reasonably be
expected to have a Material Adverse Effect.  The Company’s Subsidiaries are
listed on Schedule 4.1 hereto.


4.2           Authorization.  The Company has full power and authority and,
except as described in Schedule 4.2, has taken all requisite action on the part
of the Company, its officers, directors and stockholders necessary for (i) the
authorization, execution and delivery of the Transaction Documents, as
applicable, (ii) the authorization of the performance of all obligations of the
Company hereunder or thereunder, and (iii) the authorization, issuance (or
reservation for issuance) and delivery of the Securities.  The Pledged Shares
are fully paid and non-assessable.  The Transaction Documents constitute the
legal, valid and binding obligations of the Company, enforceable against the
Company in accordance with their terms, subject to bankruptcy, insolvency,
fraudulent transfer, reorganization, moratorium and similar laws of general
applicability, relating to or affecting creditors’ rights generally.


4.3           Capitalization.  Schedule 4.3 sets forth (a) the authorized
capital stock of the Company on the date hereof; (b) the number of shares of
capital stock issued and outstanding; (c) the number of shares of capital stock
issuable pursuant to the Company’s stock plans; and (d) the number of shares of
capital stock issuable and reserved for issuance pursuant to securities (other
than the Securities) exercisable for, or convertible into, or exchangeable for
any shares of capital stock of the Company.  Except as described on Schedule
4.3, no Person is entitled to pre-emptive or similar statutory or contractual
rights with respect to any securities of the Company.  Except as described on
Schedule 4.3, the issuance and sale of the Securities hereunder will not
obligate the Company to issue shares of Common Stock or other securities to any
other Person (other than the Investors) and will not result in the adjustment of
the exercise, conversion, exchange or reset price of any outstanding
security.  Except as described on Schedule 4.3, the Company does not have
outstanding stockholder purchase rights or “poison pill” or any similar
arrangement in effect giving any Person the right to purchase any equity
interest in the Company upon the occurrence of certain events.


4.4           Valid Issuance.  The Notes and Loan Origination Shares have been
duly and validly authorized and shall be free and clear of all encumbrances and
restrictions (other than those created by the Investors), except for
restrictions on transfer set forth in the Transaction Documents.  Upon the due
conversion of the Notes, the Conversion Shares will be validly issued, fully
paid and non-assessable free and clear of all encumbrances and restrictions,
except for restrictions on transfer set forth in the Transaction Documents or
imposed by applicable securities laws and except for those created by the
Investors.  The Company has reserved a sufficient number of shares of Common
Stock for issuance upon the conversion of the Notes, free and clear of all
encumbrances and restrictions, except for restrictions on transfer set forth in
the Transaction Documents or imposed by applicable securities laws and except
for those created by the Investors.
 
 
- 5 -

--------------------------------------------------------------------------------

 

4.5           Consents.  Except as described in Schedule 4.5, the execution,
delivery and performance by the Company of the Transaction Documents, and the
offer, issuance and sale of the Securities, require no consent of, action by or
in respect of, or filing with, any Person, governmental body, agency, or
official other than filings that have been made pursuant to applicable state
securities laws and post-sale filings pursuant to applicable state and federal
securities laws or any other notices required thereby, all of which the Company
undertakes to file within the applicable time periods.  Subject to the accuracy
of the representations and warranties of each Investor set forth in Section 5
hereof, the Company has taken all action necessary to exempt (i) the issuance
and sale of the Notes and Loan Origination Shares, (ii) the issuance of the
Conversion Shares upon due conversion of the Notes, and (iii) the other
transactions contemplated by the Transaction Documents from the provisions of
any stockholder rights plan or other “poison pill” arrangement, any
anti-takeover, business combination or control share law or statute binding on
the Company or to which the Company or any of its assets and properties may be
subject and any provision of the Company’s Articles of Incorporation, as
amended, or Bylaws that is or could reasonably be expected to become applicable
to the Investors as a result of the transactions contemplated hereby, including
without limitation, the issuance of the Securities and the ownership,
disposition or voting of the Securities by the Investors or the exercise of any
right granted to the Investors pursuant to this Agreement or the other
Transaction Documents.


4.6           Delivery of SEC Filings; Business.  The Company has made available
to the Investors through the EDGAR system, true and complete copies of the
Company’s Annual Report on Form 10-K for the fiscal year ended December 31, 2010
(the “10-K”), and all other reports filed by the Company pursuant to the 1934
Act since the filing of the 10-K and prior to the date hereof (collectively, the
“SEC Filings”).  Except as indicated in the SEC Filings, the SEC Filings are the
only filings required of the Company pursuant to the 1934 Act for such
period.  The Company and its Subsidiaries are engaged in all material respects
only in the business described in the SEC Filings and the SEC Filings contain a
complete and accurate description in all material respects of the business of
the Company and its Subsidiaries, taken as a whole.


4.7           Use of Proceeds.  The proceeds from this Offering will be used
primarily for existing indebtedness, general working capital purposes, and
payment of expenses related to this Offering.


4.8           No Material Adverse Change.  Since March 31, 2011, except as
identified and described on Schedule 4.8, or otherwise reported in SEC Filings,
there has not been:


(a)           any change in the consolidated assets, liabilities, financial
condition or operating results of the Company from that reflected in the
financial statements included in the Company’s Quarterly Report of Form 10-Q for
the fiscal quarter ended March 31, 2011, except for changes in the ordinary
course of business which have not had and could not reasonably be expected to
have a Material Adverse Effect, individually or in the aggregate;
 
 
- 6 -

--------------------------------------------------------------------------------

 
 


(b)           any declaration or payment of any dividend, or any authorization
or payment of any distribution, on any of the capital stock of the Company, or
any redemption or repurchase of any securities of the Company;


(c)           any material damage, destruction or loss, whether or not covered
by insurance to any assets or properties of the Company or its Subsidiaries;


(d)           any waiver, not in the ordinary course of business, by the Company
or any Subsidiary of a material right or of a material debt owed to it;


(e)           any satisfaction or discharge of any lien, claim or encumbrance or
payment of any obligation by the Company or a Subsidiary, except in the ordinary
course of business and which is not material to the assets, properties,
financial condition, operating results or business of the Company and its
Subsidiaries taken as a whole (as such business is presently conducted and as it
is proposed to be conducted);


(f)           any change or amendment to the Company’s Articles of
Incorporation, as amended, or Bylaws, or material change to any material
contract or arrangement by which the Company or any Subsidiary is bound or to
which any of their respective assets or properties is subject;


(g)           any material labor difficulties or labor union organizing
activities with respect to employees of the Company or any Subsidiary;


(h)           any material transaction entered into by the Company or a
Subsidiary other than in the ordinary course of business;


(i)           the loss of the services of any key employee, or material change
in the composition or duties of the senior management of the Company or any
Subsidiary;


(j)           the loss or threatened loss of any customer which has had or could
reasonably be expected to have a Material Adverse Effect; or


(k)           any other event or condition of any character that has had or
could reasonably be expected to have a Material Adverse Effect.


4.9         SEC Filings.  At the time of filing thereof, the SEC Filings
complied as to form in all material respects with the requirements of the 1934
Act and did not contain any untrue statement of a material fact or omit to state
any material fact necessary in order to make the statements made therein, in the
light of the circumstances under which they were made, not misleading.
 
 
- 7 -

--------------------------------------------------------------------------------

 


4.10        No Conflict, Breach, Violation or Default.  Except as described in
Schedule 4.10, the execution, delivery and performance by the Company of the
Transaction Documents, and the offer, issuance and sale of the Securities will
not conflict with or result in a breach or violation of any of the terms and
provisions of, or constitute a default under (i) the Company’s Articles of
Incorporation, as amended, or the Company’s Bylaws, both as in effect on the
date hereof (true and complete copies of which have been made available to the
Investors), or (ii)(a) any statute, rule, regulation or order of any
governmental agency or body or any court, domestic or foreign, having
jurisdiction over the Company, any Subsidiary or any of their respective assets
or properties, or (b) any agreement or instrument to which the Company or any
Subsidiary is a party or by which the Company or a Subsidiary is bound or to
which any of their respective assets or properties is subject.


4.11        Certificates, Authorities and Permits.  The Company and each
Subsidiary possess adequate certificates, authorities or permits issued by
appropriate governmental agencies or bodies necessary to conduct the business
now operated by it, and neither the Company nor any Subsidiary has received any
notice of proceedings relating to the revocation or modification of any such
certificate, authority or permit that, if determined adversely to the Company or
such Subsidiary, could reasonably be expected to have a Material Adverse Effect,
individually or in the aggregate.


4.12       Litigation.  Except as described on Schedule 4.12, there are no
pending actions, suits or proceedings against or affecting the Company, its
Subsidiaries or any of its or their properties; and to the Company’s Knowledge,
no such actions, suits or proceedings are threatened or contemplated.


4.13       Financial Statements.  The financial statements included in each SEC
Filing present fairly, in all material respects, the consolidated financial
position of the Company as of the dates shown and its consolidated results of
operations and cash flows for the periods shown, and such financial statements
have been prepared in conformity with United States generally accepted
accounting principles applied on a consistent basis (“GAAP”) (except as may be
disclosed therein or in the notes thereto, and, in the case of quarterly
financial statements, as permitted by Form 10-Q under the 1934 Act).  Except as
set forth in the financial statements of the Company included in the SEC Filings
filed prior to the date hereof or as described on Schedule 4.13, neither the
Company nor any of its Subsidiaries has incurred any liabilities, contingent or
otherwise, except those incurred in the ordinary course of business, consistent
(as to amount and nature) with past practices since the date of such financial
statements, none of which, individually or in the aggregate, have had or could
reasonably be expected to have a Material Adverse Effect.


4.14       Brokers and Finders.  Except as set forth on Schedule 4.14, no Person
will have, as a result of the transactions contemplated by the Transaction
Documents, any valid right, interest or claim against or upon the Company, any
Subsidiary or an Investor for any commission, fee or other compensation pursuant
to any agreement, arrangement or understanding entered into by or on behalf of
the Company.


4.15       No Directed Selling Efforts or General Solicitation.  Neither the
Company nor any Person acting on its behalf has conducted any general
solicitation or general advertising (as those terms are used in Regulation D) in
connection with the offer or sale of any of the Securities.
 
 
- 8 -

--------------------------------------------------------------------------------

 


4.16       No Integrated Offering.  Neither the Company nor any of its
Affiliates, nor any Person acting on its or their behalf has, directly or
indirectly, made any offers or sales of any Company security or solicited any
offers to buy any security, under circumstances that would adversely affect
reliance by the Company on Section 4(2) of the 1933 Act for the exemption from
registration for the transactions contemplated hereby or would require
registration of the Securities under the 1933 Act.


4.17       Private Placement.  Assuming the accuracy of the representations of
the Investors set forth in Section 5 hereof, the offer and sale of the
Securities to the Investors as contemplated hereby is exempt from the
registration requirements of the 1933 Act.


4.18       Internal Controls.  Except as set forth in the SEC Filings, the
Company is in material compliance with the provisions of the Sarbanes-Oxley Act
of 2002 currently applicable to the Company. The Company’s certifying officers
have evaluated the effectiveness of the Company's controls and procedures as of
the end of the period covered by the most recently filed periodic report under
the 1934 Act (such date, the “Evaluation Date”). The Company presented in its
most recently filed periodic report under the 1934 Act the conclusions of the
certifying officers about the effectiveness of the disclosure controls and
procedures based on their evaluations as of the Evaluation Date.
4.20       Disclosures.  Neither the Company nor any Person acting on its behalf
has provided the Investors or their agents or counsel with any information that
constitutes or might constitute material, non-public information.


5.          Representations and Warranties of the Investors.  Each of the
Investors hereby severally, and not jointly, represents and warrants to the
Company that:


5.1         Organization and Existence.  Such Investor is an individual or a
validly existing corporation, limited partnership, or limited liability company
and has all requisite individual, corporate, partnership or limited liability
company power and authority to invest in the Securities pursuant to this
Agreement.


5.2         Authorization.  The execution, delivery and performance by such
Investor of the Transaction Documents to which such Investor is a party have
been duly authorized and will each constitute the valid and legally binding
obligation of such Investor, enforceable against such Investor in accordance
with their respective terms, subject to bankruptcy, insolvency, fraudulent
transfer, reorganization, moratorium and similar laws of general applicability,
relating to or affecting creditors’ rights generally.
 
5.3         Purchase Entirely for Own Account.  The Securities to be received by
such Investor hereunder will be acquired for such Investor’s own account, not as
nominee or agent, and not with a view to the resale or distribution of any part
thereof in violation of the 1933 Act, and such Investor has no present intention
of selling, granting any participation in, or otherwise distributing the same in
violation of the 1933 Act without prejudice, however, to such Investor’s right
at all times to sell or otherwise dispose of all or any part of such Securities
in compliance with applicable federal and state securities laws. Nothing
contained herein shall be deemed a representation or warranty by such Investor
to hold the Securities for any period of time. Such Investor is not a
broker-dealer registered with the SEC under the 1934 Act or an entity engaged in
a business that would require it to be so registered.
 
- 9 -

--------------------------------------------------------------------------------

 


5.4         Investment Experience.  Such Investor acknowledges that it can bear
the economic risk and complete loss of its investment in the Securities and has
such knowledge and experience in financial or business matters that it is
capable of evaluating the merits and risks of the investment contemplated
hereby.


5.5        Disclosure of Information.  Such Investor has had an opportunity to
receive all information related to the Company requested by it and to ask
questions of and receive answers from the Company regarding the Company, its
business and the terms and conditions of the offering of the Securities.  Such
Investor acknowledges that the Investor Company has access, through the EDGAR
system, to copies of the Company’s SEC Filings.  Neither such inquiries nor any
other due diligence investigation conducted by such Investor shall modify, amend
or affect such Investor’s right to rely on the Company’s representations and
warranties contained in this Agreement.


5.6         Restricted Securities.  Such Investor understands that the
Securities are characterized as “restricted securities” under the U.S. federal
securities laws inasmuch as they are being acquired from the Company in a
transaction not involving a public offering and that under such laws and
applicable regulations such securities may be resold without registration under
the 1933 Act only in certain limited circumstances.


5.7         Legends.  It is understood that, except as provided below,
certificates evidencing the Securities may bear the following or any similar
legend:


(a)           “THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”).  THE
SECURITIES MAY NOT BE SOLD, TRANSFERRED OR ASSIGNED IN THE ABSENCE OF AN
EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER SAID ACT, OR AN
OPINION OF COUNSEL IN FORM, SUBSTANCE AND SCOPE CUSTOMARY FOR OPINIONS OF
COUNSEL IN COMPARABLE TRANSACTIONS THAT REGISTRATION IS NOT REQUIRED UNDER SAID
ACT.”


(b)           If required by the authorities of any state in connection with the
issuance of sale of the Securities, the legend required by such state authority.


5.8         Accredited Investor.  Such Investor is an “accredited investor”
within the meaning of Rule 501(a) of Regulation D promulgated under the 1933 Act
for the reasons checked on Schedule 1 hereto.


5.9         No General Solicitation.  Such Investor did not learn of the
investment in the Securities as a result of any public advertising or general
solicitation.
 
 
- 10 -

--------------------------------------------------------------------------------

 


5.10       Brokers and Finders.  Such Investor has not entered into an agreement
with a broker or finder for any commission, fee or other compensation pursuant
to any agreement, arrangement or understanding entered into by or on behalf of
such Investor, other than as described on Schedule 5.10.


5.11       Prohibited Transactions.  During the last thirty (30) days prior to
the date hereof, neither such Investor nor any Affiliate of such Investor which
(x) had knowledge of the transactions contemplated hereby, (y) has or shares
discretion relating to such Investor’s investments or trading or information
concerning such Investor’s investments, including in respect of the Securities,
or (z) is subject to such Investor’s review or input concerning such Affiliate’s
investments or trading (collectively, “Trading Affiliates”) has, directly or
indirectly, effected or agreed to effect any short sale, whether or not against
the box, established any “put equivalent position” (as defined in Rule 16a-1(h)
under the 1934 Act) with respect to the Common Stock, granted any other right
(including, without limitation, any put or call option) with respect to the
Common Stock or with respect to any security that includes, relates to or
derived any significant part of its value from the Common Stock or otherwise
sought to hedge its position in the Securities (each, a “Prohibited
Transaction”).  Prior to repayment of the Notes, such Investor shall not, and
shall cause its Trading Affiliates to not, engage, directly or indirectly, in a
Prohibited Transaction.  Such Investor acknowledges that the representations,
warranties and covenants contained in this Section 5.11 are being made for the
benefit of the Investors as well as the Company and that each of the other
Investors shall have an independent right to assert any claims against such
Investor arising out of any breach or violation of the provisions of this
Section 5.11.


5.12       Reliance on Exemptions.  Such Investor understands that the
Securities are being offered and sold to it in reliance upon specific exemptions
from the registration requirements of United States federal and state securities
laws and that the Company is relying upon the truth and accuracy of, and such
Investor’s compliance with, the representations, warranties, agreements,
acknowledgments and understandings of such Investor set forth herein in order to
determine the availability of such exemptions and the eligibility of such
Investor to acquire the Securities.


6.           Conditions to Closing.


6.1         Conditions to the Investors’ Obligations. The obligation of each
Investor to purchase its pro rata share of the Notes at the Closing is subject
to the fulfillment to such Investor’s satisfaction, on or prior to the Closing
Date, of the following conditions, any of which may be waived by such Investor
in its sole discretion (as to itself only):


(a)          The representations and warranties made by the Company in Section 4
hereof qualified as to materiality shall be true and correct at all times prior
to and on the Closing Date, except to the extent any such representation or
warranty expressly speaks as of a specific date, in which case such
representation or warranty shall be true and correct as of such date, and, the
representations and warranties made by the Company in Section 4 hereof not
qualified as to materiality shall be true and correct in all material respects
at all times prior to and on the Closing Date, except to the extent any such
representation or warranty expressly speaks as of a specific date, in which case
such representation or warranty shall be true and correct in all material
respects as of such specific date.
 
 
- 11 -

--------------------------------------------------------------------------------

 


(b)          The Company shall have performed in all material respects all
obligations and covenants herein required to be performed by it on or prior to
the Closing Date.

 
(c)          The Company shall have obtained any and all consents, permits,
approvals, registrations and waivers necessary or appropriate for consummation
of the purchase and sale of the Notes, the issuance of the Loan Origination
Shares, and the consummation of the other transactions contemplated by the
Transaction Documents to be consummated on or prior to the Closing Date, all of
which shall be in full force and effect.
 
(d)          The Company shall have delivered a Certificate, executed on behalf
of the Company by its Chief Executive Officer or its Chief Financial Officer,
dated as of the Closing Date, certifying to the fulfillment of the conditions
specified in subsections (a), (b) and (c) of this Section 6.1.


(e)           No judgment, writ, order, injunction, award or decree of or by any
court, or judge, justice or magistrate, including any bankruptcy court or judge,
or any order of or by any governmental authority, shall have been issued, and no
action or proceeding shall have been instituted by any governmental authority,
enjoining or preventing the consummation of the transactions contemplated hereby
or in the other Transaction Documents.


(f)           The Company shall have delivered a Certificate, executed on behalf
of the Company by its Secretary, dated as of the Closing Date, certifying the
resolutions adopted by the Board of Directors of the Company approving the
transactions contemplated by this Agreement and the other Transaction Documents
and the issuance of the Securities, certifying the current versions of the
Articles of Incorporation, as amended, and Bylaws of the Company and certifying
as to the signatures and authority of persons signing the Transaction Documents
and related documents on behalf of the Company.


(g)          No stop order or suspension of trading shall have been imposed by
the SEC or any other governmental or regulatory body with respect to public
trading in the Common Stock.


(h)          The Company shall have received not more than $500,000, in the
aggregate, pursuant to the Offering.


6.2         Conditions to Obligations of the Company. The Company’s obligation
to sell and issue the Notes and Loan Origination Shares at the Closing is
subject to the fulfillment to the satisfaction of the Company on or prior to the
Closing Date of the following conditions, any of which may be waived by the
Company:
 
 
- 12 -

--------------------------------------------------------------------------------

 

(a)          The representations and warranties made by the Investors in Section
5 hereof, other than the representations and warranties contained in Sections
5.3, 5.4, 5.5, 5.6, 5.7, 5.8 and 5.9 (the “Investment Representations”), shall
be true and correct in all material respects when made, and shall be true and
correct in all material respects on the Closing Date with the same force and
effect as if they had been made on and as of said date.  The Investment
Representations shall be true and correct in all respects when made, and shall
be true and correct in all respects on the Closing Date with the same force and
effect as if they had been made on and as of said date.  The Investors shall
have performed in all material respects all obligations and covenants herein
required to be performed by them on or prior to the Closing Date.


(b)          No judgment, writ, order, injunction, award or decree of or by any
court, or judge, justice or magistrate, including any bankruptcy court or judge,
or any order of or by any governmental authority, shall have been issued, and no
action or proceeding shall have been instituted by any governmental authority,
enjoining or preventing the consummation of the transactions contemplated hereby
or in the other Transaction Documents.


(c)           Each Investor shall have delivered, or caused to be delivered,
their pro rata share of the Loan Amount to the Company.


(d)          The Company shall have received not more than $500,000, in the
aggregate, pursuant to the Offering.


6.3         Termination of Obligations to Effect Closing; Effects.


(a)          The outstanding obligations of the Company, on the one hand, and
the Investors, on the other hand, to effect the Closing shall terminate as
follows:


(i)           Upon the mutual written consent of the Company and the Investors;


(ii)           By the Company if any of the conditions set forth in Section 6.2
shall have become incapable of fulfillment, and shall not have been waived by
the Company;


(iii)           By an Investor (with respect to itself only) if any of the
conditions set forth in Section 6.1 shall have become incapable of fulfillment,
and shall not have been waived by the Investor;


(iv)           By the Company, if the initial Closing has not occurred on or
before September 23, 2011; or


(v)           Automatically, with respect to any Notes not previously sold, on
or before October 31, 2011;


provided, however, that, except in the case of clause (i) above, the party
seeking to terminate its obligation to effect the Closing shall not then be in
breach of any of its representations, warranties, covenants or agreements
contained in this Agreement or the other Transaction Documents if such breach
has resulted in the circumstances giving rise to such party’s seeking to
terminate its obligation to effect the Closing.
 
 
- 13 -

--------------------------------------------------------------------------------

 


(b)           In the event of termination by any Investor of its obligations to
effect the Closing pursuant to this Section 6.3, written notice thereof shall
forthwith be given to the other Investors and the other Investors shall have the
right to terminate their obligations to effect such Closing upon written notice
to the Company and the other Investors.  Nothing in this Section 6.3 shall be
deemed to release any party from any liability for any breach by such party of
the terms and provisions of this Agreement or the other Transaction Documents or
to impair the right of any party to compel specific performance by any other
party of its obligations under this Agreement or the other Transaction
Documents.


7.           Covenants and Agreements of the Company.


7.1         Reservation of Common Stock.  The Company shall at all times reserve
and keep available out of its authorized but unissued shares of Common Stock,
solely for the purpose of providing for the conversion of the Notes, such number
of shares of Common Stock as shall from time to time equal the Conversion Shares
issuable from time to time.


7.2         Reports.  For such time as the Investors hold any of the Notes, the
Company will furnish to the Investors and/or their assignees such information
relating to the Company and its Subsidiaries as from time to time may reasonably
be requested by the Investors and/or their assignees; provided, however, that
the Company shall not disclose material nonpublic information to the Investors,
or to advisors to or representatives of the Investors, unless prior to
disclosure of such information the Company identifies such information as being
material nonpublic information and provides the Investors, such advisors and
representatives with the opportunity to accept or refuse to accept such material
nonpublic information for review and any Investor wishing to obtain such
information enters into an appropriate confidentiality agreement with the
Company with respect thereto.


7.3         No Conflicting Agreements.  The Company will not take any action,
enter into any agreement or make any commitment that would conflict or interfere
in any material respect with the Company’s obligations to the Investors under
the Transaction Documents.


7.4         Compliance with Laws.  For such time as an Investor holds any of the
Notes, the Company will comply in all material respects with all applicable
laws, rules, regulations, orders and decrees of all governmental authorities.


7.5         Listing of Underlying Shares and Related Matters.  If the Company
applies to have its Common Stock or other securities traded on any stock
exchange or market, it shall include in such application the Conversion Shares,
the Loan Origination Shares, and the Pledged Shares.
 
 
- 14 -

--------------------------------------------------------------------------------

 

 
8.            Miscellaneous.


8.1         Successors and Assigns.  This Agreement may not be assigned by a
party hereto without the prior written consent of the Company or the Investors,
as applicable, provided, however, that an Investor may assign its rights and
delegate its duties hereunder in whole or in part to an Affiliate or to a third
party acquiring some or all of its Securities in a private transaction without
the prior written consent of the Company or the other Investors, after notice
duly given by such Investor to the Company provided, that no such assignment or
obligation shall affect the obligations of such Investor hereunder.  The
provisions of this Agreement shall inure to the benefit of and be binding upon
the respective permitted successors and assigns of the parties.  Nothing in this
Agreement, express or implied, is intended to confer upon any party other than
the parties hereto or their respective successors and assigns any rights,
remedies, obligations, or liabilities under or by reason of this Agreement,
except as expressly provided in this Agreement.


8.2         Survival.  The representations, warranties, covenants and agreements
contained in this Agreement shall survive the Closing of the transactions
contemplated by this Agreement.


8.3         Counterparts; Faxes.  This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.  This Agreement may also
be executed via facsimile, which shall be deemed an original.


8.4         Titles and Subtitles.  The titles and subtitles used in this
Agreement are used for convenience only and are not to be considered in
construing or interpreting this Agreement.


8.5         Notices.  Unless otherwise provided, any notice required or
permitted under this Agreement shall be given in writing and shall be deemed
effectively given as hereinafter described (i) if given by personal delivery,
then such notice shall be deemed given upon such delivery, (ii) if given by
telex or telecopier, then such notice shall be deemed given upon receipt of
confirmation of complete transmittal, (iii) if given by mail, then such notice
shall be deemed given upon the earlier of (A) receipt of such notice by the
recipient or (B) three days after such notice is deposited in first class mail,
postage prepaid, and (iv) if given by an internationally recognized overnight
air courier, then such notice shall be deemed given one Business Day after
delivery to such carrier.  All notices shall be addressed to the party to be
notified at the address as follows, or at such other address as such party may
designate by ten days’ advance written notice to the other party:


If to the Company:


Emerald Dairy Inc.
11990 Market Street, Suite 205
Reston, VA 20190
Attn:  Shu Kaneko, Chief Financial Officer
Fax:  (678) 868-0633
 
- 15 -

--------------------------------------------------------------------------------

 
  
With a copy to:


Blank Rome LLP
405 Lexington Ave.
New York, NY 10174
Attn: Jeffrey A. Rinde, Esq.
Fax: (212) 885-5000


If to the Investors:


To the addresses set forth on the signature pages hereto.


8.6         Expenses.  The parties hereto shall pay their own costs and expenses
in connection herewith.  In the event that legal proceedings are commenced by
any party to this Agreement against another party to this Agreement in
connection with this Agreement or the other Transaction Documents, the party or
parties which do not prevail in such proceedings shall severally, but not
jointly, pay their pro rata share of the reasonable attorneys’ fees and other
reasonable out-of-pocket costs and expenses incurred by the prevailing party in
such proceedings.


8.7         Amendments and Waivers.  Any term of this Agreement may be amended
and the observance of any term of this Agreement may be waived (either generally
or in a particular instance and either retroactively or prospectively), only
with the written consent of the Company and the Investors.  Any amendment or
waiver effected in accordance with this paragraph shall be binding upon each
holder of any Securities purchased under this Agreement at the time outstanding,
each future holder of all such Securities, and the Company.  Notwithstanding the
foregoing, no consideration shall be offered or paid by the Company to any
Investor to amend or consent to a waiver or modification of any provision of any
of this Agreement unless the same consideration also is offered to all of the
holders of the Notes.


8.8         Publicity.  No public release or announcement concerning the
transactions contemplated hereby shall be issued by the Company or the Investors
without the prior consent of the Company (in the case of a release or
announcement by the Investors) or the Investors (in the case of a release or
announcement by the Company) (which consents shall not be unreasonably
withheld), except as such release or announcement may be required by law or the
applicable rules or regulations of any securities exchange or securities market,
in which case the Company or the Investors, as the case may be, shall allow the
Investors or the Company, as applicable, to the extent reasonably practicable in
the circumstances, reasonable time to comment on such release or announcement in
advance of such issuance.


8.9         Severability.  Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof but shall be interpreted as if it were written so as
to be enforceable to the maximum extent permitted by applicable law, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.  To the extent
permitted by applicable law, the parties hereby waive any provision of law which
renders any provision hereof prohibited or unenforceable in any respect.
 
 
- 16 -

--------------------------------------------------------------------------------

 


8.10       Entire Agreement.  This Agreement, including the Exhibits and the
Disclosure Schedules, and the other Transaction Documents constitute the entire
agreement among the parties hereof with respect to the subject matter hereof and
thereof and supersede all prior agreements and understandings, both oral and
written, between the parties with respect to the subject matter hereof and
thereof.


8.11       Further Assurances.  The parties shall execute and deliver all such
further instruments and documents and take all such other actions as may
reasonably be required to carry out the transactions contemplated hereby and to
evidence the fulfillment of the agreements herein contained.


8.12       Governing Law; Consent to Jurisdiction; Waiver of Jury Trial.  This
Agreement shall be governed by, and construed in accordance with, the internal
laws of the State of New York without regard to the choice of law principles
thereof.  Each of the parties hereto irrevocably submits to the exclusive
jurisdiction of the courts of the State of New York located in New York County
and the United States District Court for the Southern District of New York for
the purpose of any suit, action, proceeding or judgment relating to or arising
out of this Agreement and the transactions contemplated hereby.  Service of
process in connection with any such suit, action or proceeding may be served on
each party hereto anywhere in the world by the same methods as are specified for
the giving of notices under this Agreement.  Each of the parties hereto
irrevocably consents to the jurisdiction of any such court in any such suit,
action or proceeding and to the laying of venue in such court.  Each party
hereto irrevocably waives any objection to the laying of venue of any such suit,
action or proceeding brought in such courts and irrevocably waives any claim
that any such suit, action or proceeding brought in any such court has been
brought in an inconvenient forum. EACH OF THE PARTIES HERETO WAIVES ANY RIGHT TO
REQUEST A TRIAL BY JURY IN ANY LITIGATION WITH RESPECT TO THIS AGREEMENT AND
REPRESENTS THAT COUNSEL HAS BEEN CONSULTED SPECIFICALLY AS TO THIS WAIVER.
 
8.13       Independent Nature of Investors’ Obligations and Rights. The
obligations of each Investor under any Transaction Document are several and not
joint with the obligations of any other Investor, and no Investor shall be
responsible in any way for the performance of the obligations of any other
Investor under any Transaction Document. The decision of each Investor to
purchase Securities pursuant to the Transaction Documents has been made by such
Investor independently of any other Investor. Nothing contained herein or in any
Transaction Document, and no action taken by any Investor pursuant thereto,
shall be deemed to constitute the Investors as a partnership, an association, a
joint venture or any other kind of entity, or create a presumption that the
Investors are in any way acting in concert or as a group with respect to such
obligations or the transactions contemplated by the Transaction Documents. Each
Investor acknowledges that no other Investor has acted as agent for such
Investor in connection with making its investment hereunder and that no Investor
will be acting as agent of such Investor in connection with monitoring its
investment in the Securities or enforcing its rights under the Transaction
Documents. Each Investor shall be entitled to independently protect and enforce
its rights, including, without limitation, the rights arising out of this
Agreement or out of the other Transaction Documents, and it shall not be
necessary for any other Investor to be joined as an additional party in any
proceeding for such purpose. The Company acknowledges that each of the Investors
has been provided with the same Transaction Documents for the purpose of closing
a transaction with multiple Investors and not because it was required or
requested to do so by any Investor.
 
- 17 -

--------------------------------------------------------------------------------

 
8.14       Acceptance of Investment. Each Investor hereby acknowledges and
agrees that at any time prior to the Closing Date, the Company, in its sole
discretion, reserves the right to accept or reject any Investor’s purchase of
Notes in whole or in part.
 
[The remainder of this page is left blank intentionally. Signature pages
follow.]
 
 
- 18 -

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties have executed this Agreement or caused their
duly authorized officers to execute this Agreement as of the date first above
written.



 
EMERALD DAIRY INC.
       
By:
     
Name: Yang Yong Shan
   
Title: Chief Executive Officer

 
 
- 19 -

--------------------------------------------------------------------------------

 
 
SECURITIES PURCHASE AGREEMENT
COUNTERPART SIGNATURE PAGE
 
By signing below, the undersigned agrees to the terms of the Securities Purchase
Agreement and to purchase the Note set forth below.
 

   
INVESTOR:
       
Principal amount of Note being purchased:
           
 
              Number of Loan Origination Shares:  
By:
       
Name:
     
Title:
             
Address:
 
               
Facsimile:
 
   
with a copy to:




 
Please complete the following:
     
1.
The exact name that your Note is to be registered in (this is the name that will
appear on your Note). You may use a nominee name if appropriate:
               
2.
The relationship between the Investors and the Registered Holder listed in
response to item 1 above:
                    3.
The mailing address and facsimile number of the Registered Holder listed in
response to item 1 above (if different from above):
        Facsimile:
                                  
             
4.
(For United States Investors:)  The Social Security Number or Tax Identification
Number of the Registered Holder listed in the response to item 1 above:
   

 
 
- 20 -

--------------------------------------------------------------------------------

 
 

Exhibit A


(Form of Convertible Promissory Note)
 
 
- 21 -

--------------------------------------------------------------------------------

 
 
Exhibit B


 (Form of Pledge Agreement)
 
 
- 22 -

--------------------------------------------------------------------------------

 
Schedule 1


Accredited Investor Status
 
Investor Name (please print):
   



Please initial below the items which apply to your status as an Accredited
Investor.



    An individual having a net worth with spouse (excluding automobiles,
principal residence and furnishings) at the time of purchase, individually or
jointly, in excess of $1,000,000.
 
            An individual whose individual net income was in excess of $200,000
in each of the two most recent years, or whose joint net income with his or her
spouse was in excess of $300,000 in each of those years, and who reasonably
expects his individual or joint income with such investor’s spouse to reach such
level in the current year.
 
            A corporation or partnership, not formed for the specific purpose of
acquiring the purchased securities, having total assets in excess of $5,000,000.
 
            A small business investment company licensed by the U.S. Small
Business Administration under section 301(c) or (d) of the Small Business
Investment Act of 1958.
 
            A self-directed benefit plan within the meaning of ERISA, with
investment decisions made solely by persons who are accredited investors as
defined in Rule 501(2) of Regulations D.
 
            A trust with total assets in excess of $5,000,000 not formed for the
specific purpose of acquiring the purchased securities, whose purchase is
directed by a sophisticated person (i.e., a person who has such knowledge and
experience in financial and business matters that he, she or it is capable of
evaluating the merits and risks of an investment in the purchased securities).
 
       
 
 
An entity in which all of the equity owners are accredited investors.



 
 
Other (describe):
             



 
- 23 -

--------------------------------------------------------------------------------

 